Exhibit 10.2
 
SUPPLEMENTAL INDENTURE
TO BE DELIVERED BY THE PERMITTED SUCCESSOR
 
Supplemental Indenture (this “Supplemental Indenture”), dated as of February 23,
2011, among Allis-Chalmers Energy Inc. (formerly known as Wellco Sub Company), a
Delaware Corporation (the “Permitted Successor”) and a permitted successor of
Allis-Chalmers Energy Inc., a Delaware corporation (the “Company”), the other
Guarantors (as defined in the Indenture referred to herein) and Wells Fargo
Bank, N.A., a nationally chartered banking association, as trustee under the
Indenture referred to below (the “Trustee”).
 
W I T N E S S E T H
 
WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture dated as of January 29, 2007 (the “Indenture”) providing for the
issuance of 8.5% Senior Notes due 2017 (the “Notes”);
 
WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of August 12,
2010, by and among the Company, Seawell Limited, a Bermuda corporation and
parent of the Permitted Successor (“Seawell”), and the Permitted Successor, as
amended by the Amendment Agreement, dated as of October 1, 2010, by and among
the Company, Seawell and the Permitted Successor (as so amended, the “Merger
Agreement”), the Company merged with and into the Permitted Successor, with the
Permitted Successor continuing as the surviving entity (the “Merger”);
 
WHEREAS, Section 5.01(a)(i) of the Indenture provides that, in connection with
the Merger, the Permitted Successor shall assume all of the obligations of the
Company under the Notes, the Indenture and the Registration Rights Agreement
pursuant to agreements reasonably satisfactory to the Trustee;
 
WHEREAS, Section 9.01(a)(iii) of the Indenture provides that the Company, the
Guarantors and the Trustee may amend the Indenture without the consent of
Holders in order to provide for the assumption of the Company’s or any
Guarantor’s obligations to Holders of Notes in the case of a merger or
consolidation or sale of all or substantially all of the Company’s or such
Guarantor’s assets; and
 
WHEREAS, pursuant to Section 9.06 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.
 
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Permitted
Successor, the Company, the other Guarantors and the Trustee agree as follows
for the equal and ratable benefit of the Holders of the Notes:
 
1. Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.
 
2. Agreement to ASSUME OBLIGATIONS. The Permitted Successor hereby
unconditionally assumes all of the obligations of the Company under the Notes,
the Indenture and the Registration Rights Agreement (the “Assumption”).
 
3. Execution and Delivery. The Assumption shall remain in full force and effect
notwithstanding any failure to endorse on each Note a notation of such
Assumption.
 
4. No Recourse Against Others. Pursuant to Section 12.07 of the Indenture, no
director, officer, employee, incorporator, stockholder, member, manager or
partner of the Permitted Successor shall have any liability for any obligations
of the Permitted Successor under the Notes, the Indenture, this Supplemental
Indenture, the Subsidiary Guarantees or for any claim based on, in respect of,
or by reason of, such obligations or their creation. This waiver and release are
part of the consideration for the Assumption.
 
5. NEW YORK LAW TO GOVERN. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE.
 
6. Counterparts. The parties hereto may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
 
7. Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.
 
8. The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Permitted Successor and the Company.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

 
1

--------------------------------------------------------------------------------

 

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.
 
 
 

 
PERMITTED SUCCESSOR:
     
ALLIS-CHALMERS ENERGY INC. (formerly known as Wellco Sub Company)
             
By:
/s/ Max Bouthillette
   
Name:
Max Bouthillette
 
Title:
Senior Vice President,
   
Secretary, and General Counsel
             
TRUSTEE:
       
WELLS FARGO BANK, N.A.
             
By:
/s/ Patrick T. Giordano
   
Name:
Patrick T. Giordano
 
Title:
Vice President


 
2

--------------------------------------------------------------------------------

 


 
GUARANTORS
     
AirComp LLC
 
Allis-Chalmers Directional Drilling Services LLC
 
Allis-Chalmers Drilling LLC
 
Allis-Chalmers Holdings Inc.
 
Allis-Chalmers Management LLC
 
Allis-Chalmers Production Services LLC
 
Allis-Chalmers Rental Services LLC
 
Allis-Chalmers Tubular Services LLC
             
By:
/s/ Max Bouthillette
   
Name:
Max Bouthillette
 
Title:
Senior Vice President and Secretary

 
 

 
3

--------------------------------------------------------------------------------

 
 
 

 
GUARANTORS
     
AirComp LLC
 
Allis-Chalmers Directional Drilling Services LLC
 
Allis-Chalmers Drilling LLC
 
Allis-Chalmers Holdings Inc.
 
Allis-Chalmers Management LLC
 
Allis-Chalmers Production Services LLC
 
Allis-Chalmers Rental Services LLC
 
Allis-Chalmers Tubular Services LLC
 
American Well Control Inc.
             
By:
/s/ Max Bouthillette
   
Name:
Max Bouthillette
 
Title:
Senior Vice President and Secretary

 
 
 
4